F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                MAR 24 2000
                              TENTH CIRCUIT
                                                            PATRICK FISHER
                                                                     Clerk

LINDSEY K. SPRINGER,

     Plaintiff - Appellant,
v.

STATE OF ALABAMA; STATE OF
ALASKA; STATE OF ARIZONA;
STATE OF ARKANSAS; STATE OF
CALIFORNIA; STATE OF
COLORADO; STATE OF
CONNECTICUT; STATE OF
DELAWARE; STATE OF FLORIDA;
STATE OF GEORGIA; STATE OF
HAWAII; STATE OF IDAHO;
STATE OF ILLINOIS; STATE OF
INDIANA; STATE OF IOWA;                         No. 99-5227
STATE OF KANSAS; STATE OF                 (D.C. No. 99-CV-3-BU)
KENTUCKY; STATE OF                     (Northern District of Oklahoma)
LOUISIANA; STATE OF MAINE;
STATE OF MARYLAND; STATE OF
MASSACHUSETTS; STATE OF
MICHIGAN; STATE OF
MINNESOTA; STATE OF
MISSISSIPPI; STATE OF
MISSOURI; STATE OF MONTANA;
STATE OF NEBRASKA; STATE OF
NEVADA; STATE OF NEW
HAMPSHIRE; STATE OF NEW
JERSEY; STATE OF NEW MEXICO;
STATE OF NEW YORK; STATE OF
NORTH CAROLINA; STATE OF
NORTH DAKOTA; STATE OF
OHIO; STATE OF OKLAHOMA;
 STATE OF OREGON; STATE OF
 PENNSYLVANIA; STATE OF
 RHODE ISLAND; STATE OF
 SOUTH CAROLINA; STATE OF
 SOUTH DAKOTA; STATE OF
 TENNESSEE; STATE OF TEXAS;
 STATE OF UTAH; STATE OF
 VERMONT; STATE OF VIRGINIA;
 STATE OF WASHINGTON; STATE
 OF WISCONSIN; STATE OF WEST
 VIRGINIA; STATE OF WYOMING,
 Union States,

          Defendants - Appellees.




                            ORDER AND JUDGMENT *


Before BALDOCK, HENRY and LUCERO, Circuit Judges.



      Plaintiff-appellant Lindsey Springer brought suit against all fifty States

alleging that their ballot access laws violate his constitutional rights. Holding

that these claims were barred by Eleventh Amendment immunity, the district court

ruled in favor of the forty-six defendants that filed motions to dismiss and


      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.

                                        -2-
dismissed the remaining claims sua sponte. We affirm and order Springer to show

cause why we should not impose sanctions.

      Springer apparently sent a letter to the appropriate official in each of the

fifty States asserting he will be thirty-five years of age by January 20, 2001, is a

natural born citizen, and has always resided in Oklahoma, and on that basis

requested that his name be placed on the primary and general election ballots for

President of the United States. The several States either rejected or ignored the

request. As he has done so often, Springer responded by filing the instant lawsuit

in federal court.

      In general, the Eleventh Amendment bars suits in federal courts against

non-consenting States. See Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54

(1996). Springer advances several meritless arguments as to why his own suit

against every State in the Union is not so barred. It does not matter that Springer

is seeking only declaratory and injunctive relief, because “the relief sought by a

plaintiff suing a State is irrelevant to the question whether the suit is barred by

the Eleventh Amendment.” Id. at 58. Nor has he shown that the States have

waived their immunity; there has been no express waiver, and “a state . . . does

not waive Eleventh Amendment immunity merely by appearing in a suit.”

Mascheroni v. Board of Regents of the Univ. of California, 28 F.3d 1554, 1560

(10th Cir. 1994). Likewise, his assertion that 42 U.S.C. § 1983 abrogates the


                                          -3-
Eleventh Amendment is baseless. See Quern v. Jordan, 440 U.S. 332, 343-45

(1979).

      Springer’s assertion that the district court abused its discretion when it

dismissed sua sponte his claims against four defendant States on Eleventh

Amendment immunity grounds is equally meritless. See Mascheroni, 28 F.3d at

1559. Because the application of Eleventh Amendment immunity is dispositive of

Springer’s claims, we do not address the additional issues raised on appeal.

      We find Springer’s claims to be wholly without merit, and we consider the

outcome of the appeal to have been so obvious as to render it frivolous. This is

not the first time Springer has filed a meritless action in federal court or brought a

frivolous appeal. See Springer v. Infinity Group, Co., No. 98-5182, 1999 WL

651391 (10th Cir. Aug. 26, 1999) (affirming the district court’s dismissal for

failure to state a claim) (unpublished); Springer v. IRS, No. 95-5072, 1996 WL

164459 (10th Cir. April 8, 1996) (imposing sanctions for frivolous appeal)

(unpublished); cf. Springer v. Hustler Magazine, No. 99-5117, 1999 WL 979242

at *1 n.1 (10th Cir. Oct. 28, 1999) (affirming dismissal on summary judgment and

noting that two arguments on appeal were “utterly without merit”) (unpublished);

Buckner v. United States, No. 98-5057, 1999 WL 61071 (10th Cir. Feb. 4 1999)

(noting that the district court had granted summary judgment against the

plaintiffs, including Springer, on their claim that federal taxation amounted to


                                         -4-
involuntary servitude) (unpublished). We possess the inherent power to impose

sanctions to regulate our docket, promote judicial efficiency, and deter frivolous

filings. See Van Sickle v. Holloway, 791 F.2d 1431, 1437 (10th Cir. 1986).

“This court need not endure baseless, repetitive appeals, serving only to waste the

resources of the court and the appellees.” Smith v. Rubin, No. 97-1242, 1998 WL

99019, at *4 (10th Cir. March 9, 1998) (unpublished). Therefore, we order

Springer to show cause why he should not be sanctioned in the amount of

$1000.00, payable to the Clerk of the United States Court of Appeals for the

Tenth Circuit, as a limited contribution to the United States for the cost and

expenses of this action, and be prohibited from filing any further complaints in

the United States District Court for the Northern District of Oklahoma, or any

further appeals in this Court, in any civil matters, excluding habeas corpus

petitions, 1 until he has filed with the clerk of this Court a notarized affidavit, in

proper legal form, stating that he has satisfied this sanction.

      Accordingly, we direct the clerk of this Court to issue an order requiring

Springer to show cause why the above sanction should not be imposed.

Springer’s response shall not exceed five pages. If the response is not received

by the clerk within ten days of the issuance of the order, the sanction shall be



      1
         Any such habeas petition would be subject to the relevant statutes and
jurisprudence.

                                          -5-
imposed and the clerks of this Court and United States District Court for the

Northern District of Oklahoma are directed to return any prohibited filings to

Springer.

      We AFFIRM the judgment of the district court.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT




                                      Carlos F. Lucero
                                      Circuit Judge




                                        -6-